Citation Nr: 1640114	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  09-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for dry eye syndrome. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1995 to January 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in St. Louis, Missouri.
 
The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that proceeding is associated with the record.   

The Board notes that the Veteran also filed a notice of disagreement (NOD) with the May 2007 rating decision denying service connection for a chin scar; however, in a February 2009 rating decision, the RO granted service connection for a residual scar on the chin.  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for dry eye syndrome, the Board finds that a remand is necessary to obtain a fully adequate VA examination and medical opinion.  The Veteran was afforded a VA examination in February 2007.  The record also reflects that the Veteran was scheduled for a VA examination in September 2012; however, he failed to report for the examination.  See October 2012 correspondence.  As a result, the AOJ obtained a medical opinion without an in-person examination in July 2013.  

The July 2013 VA examiner opined that it was at least as likely as not that the Veteran's dry eye syndrome with mild left eye keratitis was due to photorefractive keratectomy (PRK) surgery.  However, during the July 2016 Board hearing, the Veteran testified that his dry eye symptoms had their onset prior to his PRK surgery.  He also contended that his dry eye disorder was due to exposure to chemicals while performing his duties as an engineering laboratory technician chemist aboard submarines.  In addition, the Veteran's service treatment records show that he complained of eye irritation in June 2003 prior to his PRK surgery.  Therefore, a remand is required to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, the Board notes that the claims file does not include a letter notifying the Veteran of the date, time, and location of the September 2012 VA examination.  The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination. 38 C.F.R. § 3.655 (a), (b) (2015).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in connection with his claim.  

Regarding the claim for service connection for vertigo, the Veteran was afforded VA audiology examinations in February 2007 and October 2011.  The VA examiners reported that the Veteran's benign positional vertigo had resolved.  However, the October 2011 VA examiner did not reconcile that conclusion with the January 2009 assessment of paroxysmal episodes of vertigo.  Therefore, the Board finds that an additional VA examination and medical opinion is needed.  See Barr, 21 Vet. App. at 312.  

In addition, during the July 2016 hearing, the Veteran reported that he had received treatment at a VA medical center in Nevada and from a private hospital located in Birmingtown, Washington.  See Board hearing transcript, at 9.  However, records of such treatment are not associated with the claims file.  Moreover, in July 2016, the Veteran submitted authorization for VA to obtain treatment records from the Puget Sound Naval Shipyard (PSNS) Branch Health Clinic.  The record reflects that the AOJ attempted to obtain records from that facility through a private medical records request.  However, the PSNS Branch Health Clinic is a Federal facility, and there is no indication that the AOJ made any additional efforts to obtain these records.  Therefore, the AOJ should attempt to obtain any outstanding medical records that may be available.  

The record also shows that the Veteran was denied Social Security Administration (SSA) benefits.  See November 2011 SSA inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his eyes and vertigo.  A specific request should be made for authorization to obtain records from the hospital located in Birmingtown, Washington, which was identified during the July 2016 hearing.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding, relevant VA medical records, to include records from a VA facility in Nevada; the Puget Sound HCS dated from July 2013 to the present; and the Kansas City HCS dated from September 2016 to the present. 
   
2.  The AOJ should request any clinical records from the Puget Sound Naval Shipyard (PSNS) Branch Health Clinic dated from January 2009 to January 2010 that pertain to treatment for vertigo.    

3.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any dry eye syndrome that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any dry eye syndrome manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or chemical exposure therein.    

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of dry eyes (see, e.g., March 2008 notice of disagreement and July 2016 Board hearing transcript); 2) the June 2003 service treatment record that noted the Veteran reported eye irritation; and 3) the February 2007 VA examination and July 2013 VA medical opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any vertigo that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has vertigo that is causally or etiologically related to his military service, to include any symptomatology therein.

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding his symptoms of vertigo (see, e.g., March 2008 notice of disagreement, April 2009 substantive appeal, and July 2016 Board hearing transcript); 2) the January 2009 VA neurology consultation report that noted an assessment of paroxysmal episodes of vertigo, diplopia, and nausea most consistent with a migraine history; 3) the December 2006 service treatment records that noted assessments of benign paroxysmal positional vertigo; 4) the January 2006 report of medical history in which the Veteran reported dizziness and frequent or severe headaches; and 5) the VA examination findings and opinions of record, including the February 2007 and October 2011 VA examinations.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

7.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

8.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence. 

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



